DETAILED ACTION
This office action is in response to amendments filed on 4/25/2022. Claims 1 and 14  are amended, claims 17-19 are cancelled, and claims 22-23 have been added. The amendments place the application in condition for allowance and claims 1-16, and claims 20-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-16, and 20-23 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance:  Amended claims 1 recites “acquire a first predicted audio component from the first audio signal based on an operation state of a first electronic apparatus separate from and disposed adjacent to the first sensor device, and a second predicted audio component from the second audio signal based on an operation state of a second electronic apparatus separate from and disposed adjacent to the second sensor device”. The closest art that teaches these limitations come from the cited art Cherukuri (US 10685652 B1) who teaches (¶ [Col 32 ll 42-49] At 502, a remote system 110 may receive, from a first voice-enabled device 108, first audio data 114 representing a speech utterance (e.g., voice command 106) captured [operation state] by a 45 first microphone of the first voice-enabled device 108. At 504, the remote system 110 may receive, from a second voice-enabled device 108, second audio data 114 representing the speech utterance captured by a second microphone of the second voice-enabled device 108, and, ¶ [Col 34 ll 43-48] In some examples, the device-clustering component 134 may further identify a first signal-to-noise (SNR) value 132 associated with the first audio data 114, identify a second SNR value 132 associated with the second audio data 114, and determine that the first SNR value 132 is within a threshold amount to the second SNR value 132 [similarity is mapped to the difference in SNR]), However neither Cherukuri nor any other cited references teach a first or a second  apparatus that are  physically separate from the first and second sensor device, respectively.  Independent claims 14 and 20 include corresponding amendments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657